LAKE, J.
This is a companion suit to the case of Keith v. Gas Company, et al, 266 N.C. 119, 146 S.E. 2d 17. In all respects material to the appeals the pleadings in the two cases are identical. The cases were consolidated for trial. The evidence, except as to the amount of damages sustained by the respective plaintiffs, as to which there is no question raised by the appeals, is the same. In each case the defendant made joint assignments of error and these are the same in each case. Reference is, therefore, made to our opinion in the Keith case for a detailed discussion of the pleadings, the evidence, the assignments of error and the grounds upon which we rest our decision.
For the reasons there stated, the court below erred in denying the motion of the defendant Gas Company in this action for a judgment as of nonsuit and in permitting witnesses for the plaintiffs, found by the court to be experts, to testify in response to certain hypothetical questions, by reason of which error a new trial must be granted as to the defendant Power Company.
Reversed as to the defendant United Cities Gas Company.
New trial as to the defendant Duke Power Company.